Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 21 June 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My best friend
					Baltimore S. B. U. S 21 June 1822
				
				We have accomplished our journey thus far as well as I anticipated but my brother was so ill this morning I was fearful we should be obliged to remain at Baltimore for some days. As however he is better this Eveng he has determined to go on in the Stage and reach Philadelphia tomorrow morning—I shall therefore send the Carriage round to join us there—Our Stage party consists of Mr Pratt of P. Mr. Hoffman and Mr Purviance of Baltimore and as they appear inclined to be very polite and I am sure will take good care of us—The Captain who is very obliging will put this Letter into the Post Office when he arrives and you will give my love to all and believe me ever affectionately yours
				
					L. C Adams
				
				
					Tell George to take great care of himself while I am away—
				
			